ACCEPTED
                                                                                           03-14-00086-CR
                                                                                                   4461115
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      3/11/2015 3:14:49 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                           CAUSE NO. 03-14-00086-CR

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
EX PARTE:                §                                      AUSTIN,COURT
                                                    IN THE APPEALS       TEXAS
                                                            3/11/2015 3:14:49 PM
                         §
                                                              JEFFREY D. KYLE
SERGIO DELGADO DOMINGUEZ §                        THIRD DISTRICT OF ClerkTEXAS
APPLICANT                §


        APPLICANTS’ MOTION TO EXTEND TIME TO FILE BRIEF

        NOW COMES, Petitioner, SERGIO DELGADO DOMINGUEZ, through

his attorney of record, JUAN R. GONZALEZ, respectfully requests this Honorable

Court to extend the time to file Petitioner’s Brief in Support of the Notice of Appeal,

Appellant’s Brief. Petitioner requests the extension in the interest of justice and

not for delay.

1.      Petitioner is the person named as the defendant in the above-entitled action,

2.      Petitioner’s attorney was present in two Master Calendar Hearings and one

Bond Hearing in Immigration Court in San Antonio, Texas on March 9, 2015.

3.      Petitioner’s attorney is transiting into a new office location, and due to

unforeseen circumstances has been unable to connect to the internet access.

        For the reasons stated above, Petitioner requests this Honorable Court to

extend the time to file Petitioner’s brief an additional thirty (30) days to April 9,

2015.

        Dated:       March 10, 2015.
Respectfully Submitted,

___/S/Juan R. Gonzalez_____
Juan R. Gonzalez
Juan R. Gonzalez, PLLC
8023 Vantage Drive, Suite 400
San Antonio, Texas 78230
O: (210) 591-8878
F: (210) 579-1011
jrgonzalez@jrgonzalezlawfirm
.com
                        CERTIFICATE OF SERVICE




I, JUAN R. GONZALEZ, hereby certify that a true and correct copy of Motion to
Extend Time to File Brief has been forwarded by facsimile on this, the 11 day of
March, 2015 to:



Georgette Hogarth
Assistant District Attorney
State Bar No. 24007129
P.O. Box 1748
Austin, Texas 78767
(512) 854-9400
Fax No. 854-4206




                                                 ___/S/Juan R. Gonzalez_____
                                                 JUAN R. GONZALEZ